I concur, understanding *Page 15 
that we adhere to what was said in Locke v. Ionia CircuitJudge, 184 Mich. 535, relative to gratuitous and humane acts of relief and kindness to the suffering. All persons may still, through humanitarian, as distinguished from professional impulse, in back-stoop talkativeness, front-porch conversation and elsewhere, tell of cures and remedies and think and speak of a specific for an ailment without becoming criminals by virtue of this law. This statute does not interdict the spirit of the "Good Samaritan;" neither does it outlaw "Mothers in Israel" or others, whose unselfish ministrations in a humanitarian sense, and not as professionals serving for a fee, alleviate pain and help hurts.
SNOW, CLARK, and McDONALD, JJ., concurred with WIEST, J.